Citation Nr: 1437314	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  06-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for Osgood-Schlatter's disease of the left knee, status post surgery with degenerative arthritis, currently assigned a 10 percent evaluation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(The issue of entitlement to service connection for a right knee disability is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Kenneth J. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2005, which denied a claim for a rating in excess of 10 percent for Osgood-Schlatter's disease of the left knee, status post surgery with degenerative arthritis.  In a decision dated in October 2010, the Board denied the appeal.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion to the Court (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded.  An August 2011 Court order granted the joint motion.

In January 2012, the Board remanded the Veteran's claims for further development.  The case has since been returned to the Board for adjudication.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to service connection for left hip pain, back pain, right elbow injury, and left shoulder injury, as secondary to the service-connected left knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Board remanded the Veteran's claims for entitlement to an increased rating for Osgood-Schlatter's disease of the left knee, status post surgery with degenerative arthritis, currently assigned a 10 percent evaluation and entitlement to TDIU.  The Board instructed the RO to provide the Veteran with an appropriate VA orthopedic examination to determine the manifestations and severity of his service-connected Osgood-Schlatter's disease of the left knee, status post surgery with degenerative arthritis.  The Board also instructed the examiner to offer an assessment as to whether the Veteran was unable to secure or maintain substantially gainful employment solely as a result of his service-connected left knee disability.  Finally, the Board instructed the RO to adjudicate the Veteran's claims and provide a supplemental statement of the case (SSOC) before returning the case to the Board.  

In March 2012, the Veteran was afforded a VA examination for his service-connected left knee disability.  With regard to the issue of entitlement to TDIU, the examiner indicated that the Veteran had worked in maintenance, but due to gait instability and worsening pain with prolonged standing and walking, he reported that he was forced to medically retire.  The examiner noted, however, that she was not orthopedically trained and was not qualified to render an opinion based on criteria set forth in the Board remand.  The Board finds that because the March 2012 examiner did not provide an opinion with respect to the issue of entitlement to TDIU, the examiner's report was insufficient to substantially comply with the terms of the Board's January 2012  remand order.  Additionally, the Board observes that the RO did not adjudicate the Veteran's claims and issue an SSOC before returning the case to the Board.

In light of the foregoing, a new VA examination with an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected left knee disability is necessary to address the above-mentioned issues.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, schedule the Veteran for an appropriate VA orthopedic examination to determine the manifestations and severity of his service-connected Osgood-Schlatter's disease of the left knee, status post surgery with degenerative arthritis.  The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination, and a complete rationale for all opinions expressed should be provided.  

The physical examination must include range of motion studies, and commentary as to the presence and extent of any functional loss due to painful motion, weakened movement, excess fatigability, ankylosis, and/or incoordination present.  To the extent possible, the examiner should express any functional loss due to pain in terms of additional degrees of limited motion.  Any indicated radiology studies should be completed.

In addition, the presence (and severity) or absence of instability or subluxation must be explicitly reported, as well as any other symptoms which are attributable to the service-connected left knee condition.

The examiner should also offer an assessment as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected left knee disability.

3.  After the development has been completed, adjudicate 
	the claims.  If any benefit sought remains denied, 
	furnish the Veteran and his representative an SSOC 
	and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

